Citation Nr: 1520580	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-17 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for brain cancer for the purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Agnes S. Wladyka, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967, including combat service in the Republic of Vietnam and his decorations include the Purple Heart Medal.  He died in November 2010; the appellant is the Veteran's surviving spouse and she has been substituted by the RO to complete the processing of the deceased Veteran's appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran service connection for brain cancer and a May 2013 rating decision from the VARO in Louisville, Kentucky, which denied service connection for the cause of the Veteran's death. 


FINDINGS OF FACT

1.  The Veteran died in November 2010 due to anaplastic astrocytoma.

2.  The evidence is in equipoise as to whether the Veteran's exposure to tactical herbicides or potential exposure to contaminated drinking water caused or contributed to the formation of his anaplastic astrocytoma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for brain cancer have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in November 2010, the appellant is his surviving spouse.  The Veteran's death certificate lists anaplastic astrocytoma (brain cancer) as the immediate cause of death with no identified secondary causes.  The appellant asserts that the Veteran's death was due to his exposure to tactical herbicides while stationed in Vietnam, or alternatively, that his death was due to drinking contaminated drinking water while stationed at Camp Lejeune.  The Veteran had filed a claim for service connection for brain cancer which was under appeal at the time of his death.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Brain cancer is not one of the conditions presumptively associated with either exposure to Agent Orange or the drinking water at Camp Lejeune.  However, the availability or unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

The Veteran served on active duty from February 1966 to December 1967.  During his tour, he was stationed in Vietnam from October 1966 to August 1967. The Veteran was also stationed at Camp Lejeune, North Carolina from April 1966 to June 1966 where he was potentially exposed to drinking water contaminated with volatile organic compounds, including benzene, vinyl chloride, tetrachloroethylene (PCE) and trichloroethylene (TCE).  

The Veteran's cause of death is acknowledged to be anaplastic astrocytoma.  The only question before the Board is whether or not the Veteran's exposure to herbicides or drinking water contaminants caused or contributed to the development of his anaplastic astrocytoma. 

To that end, a VA physician opined in April 2013 that it is less likely than not that the diagnosis of anaplastic astrocytoma is related to the groundwater at Camp Lejeune.  The opinion noted that the established risk factors for brain cancer include age, sex, heredity, and brain irradiation.  The physician supported her opinion with several studies which addressed the relationship between TCE, PCE, or perchlorate, and brain cancer and did not establish a causative relationship, especially during such short term exposure as the Veteran had.

In contrast, an August 2014, a private opinion concluded that "exposure to the agents used in Agent Orange or to the chemicals found in the water supply at Camp Lejeune were causally related to the development of his brain cancer."  The opining oncologist noted that other cancers and neurological conditions are associated with exposure to Agent Orange.  The opinion concludes that dioxin is a carcinogen and there is epidemiological evidence of an association between the chemical and an increased risk of brain cancer.  In support of his opinion the physician attached journal articles and internet articles.

The two medical opinions of record are based be upon consideration of the Veteran's prior medical history and are supported by a reasoned analysis.  The Board thus finds the opinions to be of equal probative value.   Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability or cause of death, the appellant will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Therefore, resolving all doubt in the appellant's favor, service connection for brain cancer for the purposes of accrued benefits, and as the cause of the Veteran's death, is granted.


ORDER

Service connection for brain cancer for the purposes of accrued benefits is granted.

Service connection for the cause of the Veteran's death is granted.


____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


